
	
		II
		111th CONGRESS
		1st Session
		S. 2014
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  horizontal machining center.
	
	
		1.Horizontal machining center
			(a)In GeneralSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Horizontal machining center, with true 5 axis simultaneous
						contouring capability having the following specifications: with fully automated
						1,000 mm square table built into machine base, with drop-down trunnion receiver
						with tilting axis center of rotation; capable of handling work loads of up to
						2,000 kilograms with a precision of within +/−3 arc seconds in the tilting and
						rotary axes for both positioning and machining; having a horizontal-spindle
						with a Y-axis travel of not less than 1,200 mm but not greater than 1,500 mm,
						an X-axis travel of not less than 1,300 mm but not greater than 2,000 mm, and a
						Z-axis travel of not less than 1,000 mm but not greater than 1,400 mm (provided
						for in subheading 8457.10.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
